

114 S750 RS: Arizona Borderlands Protection and Preservation Act
U.S. Senate
2015-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 243114th CONGRESS1st SessionS. 750[Report No. 114–150]IN THE SENATE OF THE UNITED STATESMarch 17, 2015Mr. McCain (for himself and Mr. Flake) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsOctober 1, 2015Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo achieve border security on certain Federal lands along the Southern border.
	
 1.Short titleThis Act may be cited as the Arizona Borderlands Protection and Preservation Act.
 2.DefinitionsIn this Act: (1)Border securityThe term border security means—
 (A)the functioning and operational capability to conduct continuous and integrated manned or unmanned, monitoring, sensing, or surveillance of 100 percent of Southern border mileage or the immediate vicinity of the Southern border; and
 (B)the apprehension or turn back of all illegal entries across the Southern border during a fiscal year.
 (2)Federal landsThe term Federal lands includes all land under the control of the Secretary concerned that is located within the Southwest border region in the Tucson and Yuma sectors of United States Border Patrol along the Southern border.
 (3)SecretaryThe term Secretary means the Secretary of Homeland Security. (4)Secretary concernedThe term Secretary concerned means—
 (A)with respect to land under the jurisdiction of the Secretary of Agriculture, the Secretary of Agriculture; and
 (B)with respect to land under the jurisdiction of the Secretary of the Interior, the Secretary of the Interior.
 (5)Southern borderThe term Southern border means the international border between the United States and Mexico. 3.Support for border security needs (a)In generalTo achieve border security on Federal lands—
 (1)the Secretary and the Secretary concerned, notwithstanding any other provision of law, shall provide U.S. Customs and Border Protection personnel with immediate access to Federal lands for border security activities, including—
 (A)routine motorized patrols; and (B)the deployment of communications, surveillance, and detection equipment; and
 (2)the Secretary concerned may provide education and training to U.S. Customs and Border Protection personnel on the natural and cultural resources present on individual Federal land units.
 (b)Intermingled State and private landSubsection (a) shall not apply to any private or State-owned land within the boundaries of Federal lands.
	
 1.Short titleThis Act may be cited as the Arizona Borderlands Protection and Preservation Act.
 2.DefinitionsIn this Act: (1)Border securityThe term border security means—
 (A)the functioning and operational capability to conduct continuous and integrated manned or unmanned, monitoring, sensing, or surveillance of 100 percent of Southern border mileage within the Tucson and Yuma sectors or the immediate vicinity of the Southern border within the Tucson and Yuma Sectors; and
 (B)the apprehension or turn back of illegal entries across the Southern border in the Tucson and Yuma sectors.
 (2)Federal landsThe term Federal lands includes all land under the control of the Secretary concerned that is located— (A)within 100 miles of the international border between the United States and Mexico; and
 (B)within the Tucson and Yuma sectors of United States Border Patrol.
 (3)Secretary concernedThe term Secretary concerned means— (A)with respect to land under the jurisdiction of the Secretary of Agriculture, the Secretary of Agriculture; and
 (B)with respect to land under the jurisdiction of the Secretary of the Interior, the Secretary of the Interior.
				3.Support for border security needs
 (a)In generalTo achieve border security on Federal lands— (1)notwithstanding any other provision of law, the Secretary concerned shall provide U.S. Customs and Border Protection personnel with immediate access to Federal lands for border security activities, including—
 (A)routine motorized patrols; and (B)the deployment of communications, surveillance, and detection equipment;
 (2)the Secretary concerned may provide education and training to U.S. Customs and Border Protection personnel on the natural and cultural resources present on individual Federal land units; and
 (3)the security activities described in paragraph (1) shall be conducted, to the maximum extent practicable, in a manner that the Secretary of Homeland Security determines will best protect the natural and cultural resources on Federal lands.
 (b)Intermingled State and private landSubsection (a) shall not apply to any private or State-owned land within the boundaries of Federal lands.
 (c)SunsetThe requirements under this section shall terminate on the date that is 4 years after the date of the enactment of this Act.
 4.ReportNot later than 90 days before the date on which the requirements under section 3 are scheduled to terminate, the Comptroller General of the United States shall submit a report to the appropriate congressional committees that includes—
 (1)an analysis of the effectiveness of the actions taken pursuant to such section, including the impact of such actions on—
 (A)border security activities; and (B)the natural and cultural resources on impacted Federal lands;
 (2)an assessment of the 2006 Memos of Understanding between the Department of Homeland Security, the Department of Agriculture, and the Secretary of the Interior regarding access to Federal and Indian lands for border security activities, including—
 (A)how such memoranda, as in force on the date of the enactment of this Act, impacted border security activities;
 (B)the best way to improve such memoranda and their application; (C)specific ways in which such memoranda could be used to ensure that the Department of Homeland Security receives timely access to Federal lands for critical border security activities; and
 (D)the number of agency personnel required to effectively and efficiently execute such memoranda; (3)a sector-by-sector analysis of the expected impact of applying the requirements under section 3 to the entire land border of the United States, including—
 (A)an assessment of— (i)how border security activities and natural, cultural, and historic resources on Federal and Indian lands would be impacted, including the potential impact on wildlife, including endangered species;
 (ii)any actions the Department of Homeland Security would need to take to mitigate the impact of border security actions, including the estimated costs of such actions; and
 (iii)whether lack of access hinders border security; and (B)an examination of the impact of providing the Department of Homeland Security with increased access to Federal and Indian lands located within—
 (i)25 miles of the United States border; (ii)50 miles of the United States border, or
 (iii)100 miles of the United States border; and (4)a sector-by-sector analysis of—
 (A)the costs incurred by each Secretary concerned relating to managing and mitigating for illegal border activity on Federal lands, including the cost of restoring natural resources that were damaged by illegal border activity;
 (B)the impact of illegal traffic on wildlife, including endangered species and critical habitat; and (C)the impact of illegal traffic on natural, cultural, and historic resources on Federal lands.
				October 1, 2015Reported with an amendment